Per Curiam.

This cause centers on the import-export clause, Section 10, Article I of the United States Constitution which provides, in part, that: “No state shall, without the consent of the Congress, lay any imposts or duties on imports or exports, except what may be absolutely necessary for executing its inspection laws * * *.”
In Michelin Tire Corp. v. Wages (1976), 423 U. S. 276, the Supreme Court of the United States upheld a Georgia ad valorem property tax with regard to imported tires and tubes, and specifically overruled its decision in Low v. *314Austin (1872), 13 Wall. 29, which had held that the states were prohibited by the import-export clause from imposing a nondiscriminatory ad valorem property tax on imported goods, until the goods lost their character as imports and became incorporated into thé general mass of property in the state.
Justice Brennan, speaking for seven members of the court, stated, in Michelin, supra, at page 283:
“Our independent study persuades us that a nondiscriminatory ad valorem property tax is not the type of state exaction which the Framers of the Constitution or the Court in Brown [v. Maryland (1872), 12 Wheat. 419], had in mind as being an impost’ or duty’ and that Low Austin’s reliance upon the Brown dictum to reach the contrary conclusion was misplaced.” .
The decision of the board is neither unreasonable nor unlawful, and it is therefore affirmed.

Decision affirmed.

O’Neill, C. J., Herbbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.